965 So.2d 176 (2007)
William BRUNNER, Petitioner,
v.
James R. McDONOUGH, Secretary, Florida Department of Corrections, Respondent.
No. 1D06-3819.
District Court of Appeal of Florida, First District.
August 14, 2007.
Rehearing Denied October 2, 2007.
William Brunner, pro se, for Petitioner.
Bill McCollum, Attorney General, and Joy A. Stubbs, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Petitioner seeks certiorari review of the circuit court's denial of his petition for writ of mandamus. Specifically, petitioner challenges the circuit court's order imposing a lien on his inmate trust account and its determination that he was provided with all process due during his prison disciplinary proceeding.
Since the underlying action constitutes a collateral criminal proceeding, the circuit court did not have statutory authority to impose a lien for court costs and filing fees. See Schmidt v. Crusoe, 878 So.2d 361, 367 (Fla.2003); Crosby v. Fla. Parole Comm'n, 949 So.2d 1181, 1183 (Fla. 1 DCA 2007). Therefore, we GRANT this petition for writ of certiorari inasmuch as it contested the circuit court's order imposing a lien and QUASH such order. However, we conclude that Petitioner's due process claims are without merit. Consequently, we DENY that portion of the petition alleging due process violations.
BARFIELD, ALLEN, and HAWKES, JJ., concur.